DETAILED ACTION

This office action is in response to the application filed on 06/09/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 06/09/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Summers et al. (US Patent or PG Pub. No. 7259547, hereinafter ‘547).
Claim 11, ‘547 teaches a method to monitor a power signal, the method comprising: converting a power signal (e.g., 110, 115) to a digital data signal using an ADC (e.g., 130, 135, see Fig. 1); generating a data ready signal (e.g., the input of 160 through 150) associated with the ADC (e.g., see Fig. 1); counting occurrences of the data ready signal and generating a phase output associated with the power signal based on the counted occurrences; and adjusting a sampling rate of the ADC (e.g., the output of 150 as function of the output of 140/160) to coherently sample the power signal based on the digital data signal and the counted occurrences (e.g., see Fig. 1).
Allowable Subject Matter
Claims For claims 1-10, 16-20 are allowable
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 1-10, 16-18,  the prior art does not disclose or suggest a circuit to track properties of a power signal, primarily,… having an analog-to-digital converter (ADC) to receive the power signal and to convert the power signal to a digital data signal and to generate a data ready signal; a counter to increment a count based on occurrences of a data ready signal of the ADC and to generate a phase output associated with the power signal; and a phase locked loop (PLL) to adjust a sampling rate of the ADC based on the digital data signal and the count.
For claim 12, the prior art does not disclose or suggest, in combination with the 
For claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… generating a cosine wave based on the count; multiplying the digital data signal and the cosine wave to generated a multiplied signal; and filtering the multiplied signal to generate a Q output associated with the power signal.
For claim 14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… generating a sine wave based on the count; multiplying the digital data signal and the sine wave to generated a multiplied signal; and filtering the multiplied signal to generate a D output associated with the power signal.
For claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… generating D and Q outputs associated with the power signal; receiving a reference timing signal; generate a synchrophasor of the power signal based on the phase, D, and Q outputs and the reference timing signal, wherein the reference timing signal is generated based on an absolute time signal using a PLL.
For claims 19-20,  the prior art does not disclose or suggest a synchrophasor measurement system, primarily,… a coherent sampling ADC to receive a power signal and to convert the power signal to a digital data signal and to generate a data ready signal, wherein a sampling rate of the ADC is based on a count of the data ready signal; 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838